DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed November 02, 2020 have been fully considered but they are not persuasive.
Examiner notes to be clear the Wasselink reference is modifying the Fahey reference to specifically include a piezoelectric sensing element. Fahey teaches ‘The invention provides systems and methods for neuromuscular electrical stimulation to muscle tissue. Stimulation electrodes and sensors may be provided, such that signals provided by the sensors may affect the signals provided to the stimulation electrodes, thus providing a feedback.’ (Abstract) and ‘In preferable embodiments, the signals provided to the stimulation electrode may depend on signals received from the sensing electrode. Thus, the system may provide a feedback, to control the electrical stimulation provided.’ (Paragraph 0051). Fahey is simply silent on the sensor including specifically a piezoelectric element. As noted by Applicant in Applicant’s remarks dated 11/02/2020, Wesselink also teaches a stimulator-sensor feedback loop. Wesselink teaches using a piezoelectric element for the sensor of said loop. Thus both inventions are directed to stimulator-sensor feedback loops. The type of sensor being used being the only differentiation. 
Fahey further teaches in Paragraph 0097: ‘The sensing pad may contain one or more sensing element(s) that can detect and record biological parameters that describe muscle including a piezoelectric sensing element’. As currently claimed it is not necessary for piezoelectric element to even gather any data but that it is included as part of the ‘at least one sensor’. As Fahey teaches being able to have ‘one or more sensing elements’ one could modify Fahey to include a piezoelectric sensing element from Wesselink with the provided motivation while still having other necessary sensing elements. Examiner notes as currently claimed the ‘piezoelectric sensing element’ is not clearly used for determining ‘a level of neuromuscular blockage’.
Examiner notes Rodiera Olive does not disparage the use of piezoelectric elements as noted in Column 3, Lines 7-8: ‘The primary drawback presented by these monitors, except for the last one,’ the ‘last one’ referring to the piezoelectric solution.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9, 11-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey (US 2010/0004715) in view of Rodiera Olive (US Patent No. 5957860) and Wesselink (US 2008/0281379).
Regarding claim 1, Fahey teaches a neuromuscular blockage monitoring system (Abstract) comprising: 
a patch device (101) comprising a unitary patch body (101; Figure 1), at least two electrodes (102) and at least one sensor (103), the at least one sensor arranged between the at least two electrodes on the unitary patch body (Figure 1; Paragraphs 0048-0049); and 
a stimulator device (stimulation components of element 104) operatively coupled to the patch device (Figure 1; through 105) and configured to provide at least one electrical signal to the at least two electrodes (Paragraphs 0051-0052) to stimulate a muscle motor point proximate the patch device such that a result detectable by the at least one sensor is produced (Paragraph 0051 and 0057), and the stimulator device is further configured to receive a signal from the at least one sensor related to the result produced by the at least two electrodes stimulating the muscle motor point, such that the patch device both stimulates the muscle motor point and detects the result of the stimulation of the muscle motor point (Paragraphs 0051 and 0057); and

Rodiera Olive teaches a computing device that is coupled to a stimulator device (Figures 4-5; Column 7, Lines 64-67) and is configured to determine a level of neuromuscular blockage from the signal from the at least one sensor (Column 5, Line 57-Column 6, Line 2). Rodier Olive further teaches the common in the art usage of a piezoelectric sensor (Column 2, Line 57-Column 3, Line 6). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Rodiera Olive because Rodiera Olive teaches these techniques as being known in the art (Column 1, Line 64-Column 3, Line 6 and Column 3, Lines 20-60).
Fahey is silent on the piezoelectric sensing element. Wesselink teaches the at least one sensor including a piezoelectric sensing element (Paragraphs 0007 and 0031-0033). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Wesselink because Wesselink teaches the piezoelectric sensing element allows for the adjustment of pulse parameters to provide more consistent stimulation intensities (Paragraph 0032 of Wesselink).
Regarding claim 3, Fahey teaches wherein the computing device comprises a display to present a graphical user interface (GUI) (Paragraph 0086 and 0116; control unit may have a display which would be capable of presenting a GUI).
Regarding claim 9, Fahey teaches wherein the computing device is configured to generate a data file related to the result of the stimulation of the muscle motor point (Paragraph 0057; a data file must be created for any type of analysis to be done)
Regarding claim 11, Fahey teaches wherein at least two of the patch device, the stimulator device and the computing device communicate with each other wirelessly (Paragraphs 0022 and 0095)
claim 12, Fahey teaches wherein the patch device is configured to be removably coupled to a patient's skin proximate a muscle motor point (Paragraphs 0059, 0073, and 0093)
Regarding claim 13, Fahey teaches wherein the unitary patch body further comprises an adhesive layer to removably couple the patch device to a patient's skin (Paragraphs 0073 and 0093)
Regarding claim 14, Fahey teaches wherein the stimulator device is operatively coupled to the patch device by two wires (Figure 1; elements 105)
Regarding claim 15, Fahey teaches wherein the stimulator device further comprises a battery power source (Paragraph 0087)
Regarding claim 21, Fahey is silent on the piezoelectric sensing element. Wesselink teaches wherein the sensor is selected from the group consisting of a vibration sensor and a stretch sensor (Paragraphs 0031-0032; vibration). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Wesselink because Wesselink teaches the piezoelectric sensing element allows for the adjustment of pulse parameters to provide more consistent stimulation intensities (Paragraph 0032 of Wesselink).
Claims 4-8, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey (US 2010/0004715) in view of Rodiera Olive (US Patent No. 5957860) and Wesselink (US 2008/0281379) and in further view of Brull et al. (US 2014/0107524).
Regarding claim 4, Fahey is silent on the GUI specific functions. Brull teaches wherein the GUI is used to initiate provision of the at least one electrical signal to the at least two electrodes by the stimulator device (Paragraph 0056). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Brull because it gives a more precise indication of the degree of neuromuscular block as well as provides an intuitive way to present the degree of neuromuscular block (Paragraphs 0006-0007 of Brull).
claim 5, Fahey is silent on the GUI specific functions. Brull teaches wherein the GUI is configured to present a graphical representation of the signal from the at least one sensor related to a result of the stimulation of the muscle motor point (Paragraph 0052). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Brull because it gives a more precise indication of the degree of neuromuscular block as well as provides an intuitive way to present the degree of neuromuscular block (Paragraphs 0006-0007 of Brull).
Regarding claim 6, Fahey is silent on the GUI specific functions. Brull teaches wherein the stimulator device is configured to provide a series of four electrical signals comprising a Train of Four (TOF) test, and the GUI is configured to display a graphical representation of the series of four electrical signals (Paragraph 0057). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Brull because it gives a more precise indication of the degree of neuromuscular block as well as provides an intuitive way to present the degree of neuromuscular block (Paragraphs 0006-0007 of Brull).
Regarding claim 7, Fahey is silent on the GUI specific functions. Brull teaches wherein the GUI is configured to display at least one metric related to the TOF test (Paragraphs 0057-0059). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Brull because it gives a more precise indication of the degree of neuromuscular block as well as provides an intuitive way to present the degree of neuromuscular block (Paragraphs 0006-0007 of Brull).
Regarding claim 8, Fahey is silent on the GUI specific functions. Brull teaches wherein the at least one metric comprises at least one of a baseline pulse strength, a number of responses detected by the at least one sensor, or a TOF ratio. (Paragraphs 0044-0052). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Brull because it gives a more precise indication of the degree of neuromuscular block as well as provides an intuitive way to present the degree of neuromuscular block (Paragraphs 0006-0007 of Brull).
claim 10, Fahey is silent on the communication of the data. Brull teaches wherein the computing device is configured to communicate the data file or information from the data file to an electronic medical record (EMR) (Paragraph 0051; any data file with medical data can be considered an electronic medical record). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Brull because it gives a more precise indication of the degree of neuromuscular block as well as provides an intuitive way to present the degree of neuromuscular block (Paragraphs 0006-0007 of Brull).
Regarding claim 16, Fahey teaches a kit (Abstract; Figure 1) comprising:
At least one patch device (101) comprising a unitary patch body (101; Figure 1), at least two electrodes (102) and at least one sensor (103), the at least one sensor arranged between the at least two electrodes on the unitary patch body (Figure 1; Paragraphs 0048-0049); and 
a stimulator device (stimulation components of element 104) operatively coupled to the at least one patch device (Figure 1; through 105) and configured to provide at least one electrical signal to the at least two electrodes (Paragraphs 0051-0052) to stimulate a muscle motor point proximate the at least one patch device such that a result detectable by the at least one sensor is produced (Paragraph 0051 and 0057), and the stimulator device is further configured to receive a signal from the at least one sensor related to the result produced by the at least two electrodes stimulating the muscle motor point, such that the at least one patch device both stimulates the muscle motor point and detects the result of the stimulation of the muscle motor point (Paragraphs 0051 and 0057);
a computing device communicatively coupled to the stimulator device (Paragraphs 0016, 0022, and 0087; processor within control box) but is silent specifically on and configured to determine a level of neuromuscular blockage from the signal from the at least one sensor.
Rodiera Olive teaches a computing device that is coupled to a stimulator device (Figures 4-5; Column 7, Lines 64-67) and is configured to determine a level of neuromuscular blockage from the signal from the at least one sensor (Column 5, Line 57-Column 6, Line 2). It would 
Fahey is silent on the user instructions.
Brull teaches user instructions related to the at least one patch device, the stimulator device, and the computing device (Paragraph 0056). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Brull because it gives a more precise indication of the degree of neuromuscular block as well as provides an intuitive way to present the degree of neuromuscular block (Paragraphs 0006-0007 of Brull).
Fahey is silent on the piezoelectric sensing element. Wesselink teaches the at least one sensor having a piezoelectric sensing element (Paragraphs 0007 and 0031-0033). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Wesselink because Wesselink teaches the piezoelectric sensing element allows for the adjustment of pulse parameters to provide more consistent stimulation intensities (Paragraph 0032 of Wesselink).
Regarding claim 17, Fahey teaches further comprising at least one cable configured to couple with the stimulator device (Figure 1; elements 105)
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahey (US 2010/0004715) in view of Rodiera Olive (US Patent No. 5957860) and Wesselink (US 2008/0281379) and Brull et al. (US 2014/0107524) and in further view of Kerver (US Patent No. 6088618).
Regarding claim 18, Fahey is silent on the user instructions being a hardcopy. Kerver teaches wherein the user instructions comprise a hardcopy manual (Column 7, Lines 46-66). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Kerver because it allows for more up to date viewing of instructions/manuals for medical devices (Column 3, Lines 1-7 of Kerver).
claim 19, Fahey is silent on the user instructions having information to access a file. Kerver teaches wherein the user instructions comprise information to access a digital user instruction file (Figure 4). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Kerver because it allows for more up to date viewing of instructions/manuals for medical devices (Column 3, Lines 1-7 of Kerver).
Regarding claim 20, Fahey is silent on the instructions or access code for interfacing. Kerver teaches further comprising at least one of instructions or an access code for obtaining software to interface with the stimulator device (Figure 4). It would have been obvious to one of ordinary skill in the art to have modified Fahey with Kerver because it allows for more up to date viewing of instructions/manuals for medical devices (Column 3, Lines 1-7 of Kerver).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791